Citation Nr: 1441561	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-13 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine to include as secondary to service-connected disability. 

2.  Entitlement to an initial rating in excess of 20 percent disabling for service-connected myofascial strain to the bilateral lumbar paraspinal muscles.

3.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected atrophy of the left lower extremity, prior to September 18, 2008.  

4.  Entitlement to a rating in excess of 20 percent disabling for service-connected atrophy of the left lower extremity, from September 18, 2008.

5.  Entitlement to an initial, compensable rating for service-connected scar of the left shin, prior to September 18, 2008.

6.  Entitlement to a rating in excess of 10 percent disabling for service-connected scar of the left shin, from September 18, 2008.

7.  Entitlement to an initial rating in excess of 10 percent disabling for chin scar.

8.  Entitlement to service connection for left arm scars.

9.  Entitlement to service connection for scar of the buttocks.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose  from October 2007 and October 2009 rating decisions by the RO  in Chicago, Illinois.
	
Specifically, in the October 2007 rating decision the RO, inter alia, granted service connection for myofascial strain to the lower paraspinal muscles on the left with trigger points producing left leg pain (claimed as sciatic nerve and left leg pain) assigning a noncompensable disability rating effective May 3, 2006; granted service connection for myofascial strain to the right lumbar paraspinal muscles assigning a noncompensable disability rating effective May 3, 2006; and denied service connection for multilevel degenerative disc disease of the lumbosacral spine.  In February 2008, the Veteran filed a notice disagreement (NOD).  A statement of the case (SOC) was issued in February 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In the October 2009 rating decision the RO, inter alia, granted service connection for scar of chin assigning a 10 percent disability rating ,effective May 3, 2006; granted service connection for atrophy of the left lower extremity assigning a 10 percent disability rating effective April 13, 2004, granted service connection for left shin scar assigning a noncompensable disability rating effective April 13, 2004; and denied service connection for scars of the left arm and buttocks.  In October 2009, the Veteran filed an NOD.  An SOC was issued in March 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

During the pendency of appeal, the Veteran's claims fil was transferred to the jurisdiction of the RO in St. Peterburg, Florida, which certified the appeal to the Board.	

Because the higher rating issues on appeal involve disagreement with the initial ratings assigned following the award of service connection for myofascial strain to bilateral lumbar paraspinal muscles, atrophy of the left lower extremity, scar of the left shin, and chin scar, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

By rating decision dated in February 2010, the RO granted an initial, 20 percent rating for myofascial lumbar strain to the bilateral paraspinal muscles.  Also, by rating decision dated in March 2012, the RO granted a 20 percent rating for atrophy of the left lower extremity, effective September 18, 2008; and a 10 percent rating for scar of the left shin, effective September 18, 2008.  As these increases in the assigned ratings do not represent the maximum ratings available for these disabilities, the Veteran's claims for higher ratings for these disabilities remain in appellate status.  See AB v. Brown, 6 Vet. App. 35,38 (1993).  As indicated, the claims involving  staged ratings for left lower extremity and left shin disabilities have been characterized as encompassing the four matters set forth in items 3 to 6, on the title page.

In January 2010, the Board remanded the claims on appeal for the scheduling of a Board hearing.  In May 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal two claims, which are being formally dismissed, below. 

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  Review of the documents in Virtual VA reveals a February 2014 Appellate Brief and the May 2013 Board hearing transcript.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are currently no documents in the VBMS file.

The Board's disposition of the claims for service connection for left arm scars and scar of the buttocks is set forth below.  The claim for service connection for degenerative disc disease of the lumbar spine, as well as the claims for higher ratings for myofascial strain to bilateral lumbar paraspinal muscles, atrophy of the left lower extremity, scar of the left shin, and chin scar are addressed in the remand following the order; these matters being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as noted in the October 2012 Board remand, the Veteran has raised the issue of entitlement to an effective date prior to January 30, 1995, for the award of special monthly compensation (SMC).  Review of the claims file reveals that in an October 2009 rating decision dated in October 2009, the RO noted that the issue was "deferred to the appeals department, as part of your notice of disagreement."  However, review of the claims file does not reveal that the merits of this issue have been considered by the RO.  Also, in October 2008 correspondence, the Veteran raised the issue of entitlement to an effective date prior to 2004 for the award of a clothing allowance.  Furthermore, in February 2009 correspondence the Veteran raised the issue of entitlement to service connection for a cardiovascular disorder/poor circulation due to his service-connected left foot amputation.  Moreover, during the May 2013 Board hearing the Veteran raised the issue of entitlement to service connection for a jaw disorder.  However, review of the claims file does not reveal that the merits of these issues have been considered by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

During the May 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims  for service connection for left arm scars and for a scar of the buttocks.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the claims for service connection for left arm scars are a scar of the buttocks are  met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 2013 Board hearing the Veteran testified that he wished to withdraw from appeal claims for  service connection for left arm scars and for a scar of the buttocks.Thus, no allegations of errors of fact or law remain for appellate consideration with respect to the matters of entitlement to service connection for left arm scars and scar of the buttocks.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they must be dismissed.


ORDER

The appeal as to the claim for service connection for left arm scars is dismissed.

The appeal as to the claim for service connection for scar of the buttocks is dismissed.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With regard to degenerative disc disease of the lumber spine, service treatment records show that the Veteran was treated for a minimal back contusion after a fall in September 1970.  It was also noted that he was involved in a motor vehicle accident five years earlier which required two weeks of hospitalization for back pain and surgery to the left wrist prior to the Veteran's military service.  Notably, the Veteran's April 1969 enlistment examination shows a normal spine and in an April 1969 report of medical history the Veteran denied "back trouble of any kind."  There are no findings regarding the back at separation.  However, service treatment records show that the Veteran received a medical discharge due to wounds of the right upper and both lower extremities from an explosion in January 1971.  

Significantly, the Veteran's service personnel records document his receipt of the Purple Heart Medal and the Combat Action Ribbon.  These awards are indicative of exposure to combat during  service, a fact which affects the Veteran's burden of proof in connection with his service connection claims.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

Here, the Veteran has alleged sustaining a back injury during service.  As the Board finds no reasons to question the veracity of the Veteran's assertions, such assertions are deemed credible, and consistent with the circumstances of  his service.  Given his exposure to combat during service, the occurrence of such alleged injury may be presumed.  However, there must still be medical evidence etiologically linking the Veteran's back and neck injuries during service to current disability(ies),  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The earliest evidence of a back disorder in the claims file is the report of a June 2002 VA orthopedic examination where the Veteran was noted to have moderate facet sclerosis at L5-S1 consistent with age.  A subsequent October 2005 private computed tomography (CT) scan shows advanced degenerative disc disease at L1-2 and L5-S1.  A November 2009 VA treatment record documents the Veteran's report of chronic back pain for 38 years (since 1971).  

The Veteran was afforded a VA examination in August 2007.  The report of this examination documents  the following diagnoses:  1) myofascial strain with trigger point, lumbar paraspinal muscle; 2) multilevel degenerative disc disease in the lumbosacral spine; and 3) no lumbosacral radiculopathy.  The examiner provided a positive nexus opinion relating the Veteran's diagnoses of myofascial strain to the right lumbar paraspinal muscles and left sciatic nerve/left leg pain to the Veteran's military service.  However, the examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not related to the Veteran's service-connected amputation of the left second, third and fourth toes with healed fractures of the left fifth toe; left forefoot amputation; amputation of the left great toe; left knee synovitis; and left Achilles tendinitis associated with left forefoot amputation.  Significantly, the examiner noted that the Veteran had degenerative disc disease at multiple levels and that this was more likely than not related to aging.  

Unfortunately, while the August 2007 VA examiner provided an opinion regarding the Veteran's theory of secondary service connection, he did not provide an opinion regarding the Veteran's theory of direct service connection.  Significantly, while the examiner discussed the Veteran's January 1971 injuries he did not discuss the September 1970 service treatment record regarding the Veteran's back.  Furthermore, the August 2007 VA examiner did not opine whether the Veteran's service-connected disorders aggravate his degenerative disc disease of the low back.  Moreover, since the August 2007 VA examination, service connection has been awarded for additional disabilities to include left hip bursitis and myofascial strain.    Furthermore, the September 1970 service treatment record noting hospitalization for back pain prior to service raises, but does not sufficiently resolve, questions regarding whether any lumbar spine disorder pre-existed  service and, if so, whether any such disorder was aggravated by his military service.  See 38 U.S.C.A. § 1111 (West 2002) ; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, the Board finds that the record does not include adequate medical opinion evidence to resolve the claims for service connection for cervical spine and lumbar spine disorders, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, relevant to his claims for higher ratings for myofascial strain to bilateral lumbar paraspinal muscles, atrophy of the left lower extremity, scar of the left shin, and chin scar, the Veteran was last afforded a VA examination for the myofascial strain in August 2007 and was last afforded VA examinations for his atrophy of the left lower extremity, scar of the left shin, and chin scar in August 2009.  

With regard to the myofascial strain, this disability is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 4.73, Diagnostic Codes (DCs) 5320-5237.  DC 5320 pertains to disability of Muscle Group XX and DC 5237 pertains to lumbosacral or cervical strain.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Notably, the Veteran's 20 percent rating for myofascial strain is based solely on limitation of motion of the lumbar spine pursuant to DC 5237.  In the February 2014 Appellate Brief, the Veteran's representative requested that the Board consider whether the myofascial strain warrants a higher rating under DC 5320.  

DC 5320 defines the function of Muscle Group XX as postural support of the body and extension and lateral movements of the spine.  38 C.F.R. § 4.73, DC 5230.  Muscle Group XX also involves the spinal muscles (sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions)). Id.  For the muscles of the lumbar region, as in this case, a noncompensable rating is assigned for a slight muscle injury.  Id.  A 20 percent rating is assigned for moderate muscle injury.  Id.  A higher 40 percent rating is assigned for moderately severe muscle injury.  Id.  A maximum 60 percent rating is assigned for severe muscle injury to the muscles of the lumbar region.  Id.

Unfortunately, the August 2007 VA examiner did  not specifically indicate whether the Veteran suffers from additional "muscle injury," not contemplated by his current disability rating, due to myofascial strain and, if so, whether the injury is slight, moderate or severe.  As such, a new examination is warranted which considers DC 5320.  

With regard to the atrophy of the left lower extremity, during the May 2013 Board hearing, the Veteran reported that his atrophy of the left lower extremity had worsened since 2008.  

With regard to the scar of the left shin, during the May 2013 Board hearing the Veteran reported that this scar was painful (a 5 on a scale of 1 to 10), was adhering to his leg bone, and limited motion in his left leg.  Significantly, during the August 2009 VA examination, the Veteran denied any pain in the scar and the examiner wrote that the scar did not affect his activity of daily living.  

With regard to the chin scar, during the May 2013 Board hearing ,the Veteran reported that,  on several occasions, this scar would break open and bleed.  Significantly, the  August 2009 VA examiner noted that  this scar did not result in swelling or inflammation, did not cause drainage, and was stable.  

Also, in the February 2014 Appellate Brief the Veteran's representative requested that the Board consider whether a contemporaneous VA examination was necessary for evaluation of the chin and left shin disabilities.  On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected atrophy of the left lower extremity, scar of the left shin, and chin scar.  Id; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); 

Accordingly, the AOJ should arrange for the Veteran to undergo VA spine, muscle, and skin examinations, by appropriate medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s).  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the requested examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives ongoing VA care.  Records from VA dated up to January 2010 are of record; however, more recent records may exist.  Furthermore, during the May 2013 Board hearing, the Veteran testified that "Dr. Kline" from the Milwaukee VA Medical Center had provided a written medical opinion relating the Veteran's degenerative disc disease to his military service.  However, a review of the claims file is negative for any records from "Dr. Kline" and is also negative for any medical opinion relating the Veteran's degenerative disc disease to his military service.  While the August 2007 VA examination and opinion was performed by Dr. Klein, as above, this opinion was negative with regard to the Veteran's claimed degenerative disc disease.  Notably, VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ must obtain any more recent VA treatment records.

The AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding VA treatment records of evaluation and/or treatment of the Veteran, particularly records dated from January 2010 to the present, particularly records from Dr. Kline/Klein of the Milwaukee VA Medical Center which relate the Veteran's degenerative disc disease to his military service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate VA physician (or physician contracted by VA).  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current disabilities  of the thoracic/lumbar spine.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disability  clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service-in particular, as a result of  injury therein.  

For each disability found not to have clearly and unmistakably pre-existed service, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) was incurred or aggravated during or as a result of active service- particularly, as a result of in-service injury, as alleged, or (2) was caused or is aggravated by a service-connected  disorder (posttraumatic stress disorder, left forefoot amputation, myofascial lumbar strain to the bilateral paraspinal muscles, atrophy of the left lower extremity, left hip bursitis, left knee synovitis, left Achilles tendinitis, tinnitus, chin scar, left shin scar, osteomyelitis of the left foot, left thigh scar, right calf scar, left thigh scar, right arm and forearm scars, and/or scars of the lower back).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, to particularly include the following:

The report of the Veteran's April 1969 enlistment examination indicating a normal spine, and an April 1969 report of medical history wherein the Veteran denied "back trouble of any kind;"

A September 1970 service treatment record noting that the Veteran was treated for a minimal back contusion after a fall; and that the Veteran was involved in a motor vehicle accident five years earlier which required two weeks of hospitalization for back pain and surgery to the left wrist prior to the Veteran's military service;

Service treatment records showing that the Veteran received a medical discharge due to wounds of the right upper and both lower extremities from an explosion in January 1971 along with the Veteran's assertion that, in connection with this injury, he was thrown 15 to 20 feet in the air and landed on his back; 

A June 2002 VA orthopedic examination report noting moderate facet sclerosis at L5-S1 consistent with age;  

An October 2005 private CT scan revealing advanced degenerative disc disease at L1-2 and L5-S1;  

The August 2007 VA examination report in which  the Veteran was diagnosed with multilevel degenerative disc disease in the lumbosacral spine and the examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not related to the Veteran's service-connected amputation of the left second, third and fourth toes with healed fractures of the left fifth toe; left forefoot amputation; amputation of the left great toe; left knee synovitis; and left Achilles tendinitis associated with left forefoot amputation.  Significantly, the examiner noted that the Veteran had degenerative disc disease at multiple levels and that this was more likely than not related to aging;

The Veteran's May 2013 testimony, including his assertion that he began having trouble with his 

back during service with continuity of symptoms since service.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA muscle and scar examinations, by appropriate medical professionals,  at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and the examinations report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Each examiner must provide all examination findings, along with complete rationale for the conclusions reached.  

Atrophy:  The examiner should identify all residuals of  injury to Muscle Group XX (and any other muscle group found to be involved), and provide an assessment for the overall residuals as slight, moderate, moderately severe, or severe.

Scars:  The examiner should provide a detailed description of the left shin and chin scars, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


